UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 05-7231



ALEX DAVE ALEXANDER,

                                                Plaintiff - Appellant,

            versus


TERENA   RICE,  Sergeant;  ANDRE   HUSKINS,
Lieutenant at McDowell County Jail; DEPUTY
SHERIFF CAMPBELL, at McDowell County Jail;
DEPUTY SHERIFF DUNCAN, at McDowell County
Jail,

                                               Defendants - Appellees.


Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-04-180-1)


Submitted:    November 22, 2005             Decided:   December 7, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Alex Dave   Alexander, Appellant Pro Se. Patrick Houghton Flanagan,
CRANFILL,   SUMNER & HARTZOG, L.L.P., Raleigh, North Carolina, Julie
L. Kerr,    CRANFILL, SUMNER & HARTZOG, L.L.P., Charlotte, North
Carolina,   for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Alex Dave Alexander seeks to appeal the district court’s

order dismissing his claims against defendant Campbell. This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).       The order Alexander seeks to

appeal is neither a final order nor an appealable interlocutory or

collateral order.   Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -